Case 2:15-cr-20609-RHC-APP ECF No. 625 filed 08/26/19            PageID.5302     Page 1 of 4



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,

    v.                                                             Case No. 15-20609

 ROGER MAX AUSTIN,

         Defendant.
                                               /

   OPINION AND ORDER DENYING MOTION TO REQUEST AUDIO RECORDINGS

         On October 18, 2017, Defendant was convicted after a jury trial of being a Felon-

 in-Possession of a Firearm (Count One), Using, Carrying a Firearm during a Drug

 Trafficking Crime (Count Two), and Conspiracy to Manufacture, Distribute, and Possess

 with Intent to Distribute Methamphetamine (Count Three). On August 21, 2018, he was

 sentenced to 120 months on Count 1, 195 months on Count 3, concurrent, and 60

 months on Count 2, consecutive to Counts 1 and 3, for a total of 255 months

 imprisonment. His case is currently on appeal. Now before the court is a Motion to

 Request Audio Recordings, filed on August 19, 2019. In his motion, Defendant asserts

 that the transcripts are somehow erroneous and that the public has a right to review any

 audio recordings made of the court proceedings. Defendant does not state specifically

 which transcript he wishes to challenge, but contends broadly that “the transcripts are

 incorrect and it is [his] right to review them using the audio recordings.” (ECF No. 623,

 PageID 5293.) The court disagrees and will deny his motion.
Case 2:15-cr-20609-RHC-APP ECF No. 625 filed 08/26/19              PageID.5303      Page 2 of 4



                                       I. DISCUSSION

        Generally, the public and the parties to a lawsuit have a right to access records

 of judicial proceedings. See, e.g., Smith v. U.S. Dist. Court Officers, 203 F.3d 440, 441

 (7th Cir. 2000); United States v. Davis, 648 F. App’x 295, 297 (4th Cir. 2016).

 Accordingly, where an audio recording is the original record of a criminal proceeding

 against a defendant, the defendant has a right to access that recording. See Smith, 203

 F.3d at 441. Where, however, an audio recording is a backup of a court reporter’s

 stenographic record, that recording is the personal property of the court reporter, not a

 judicial record. Guide to Judiciary Policies and Procedures § 510.40.10(c)(1); see also

 Smith, 203 F.3d at 441; Davis, 648 F. App’x at 297. A party therefore has no right to

 access a court reporter’s backup audio recording unless there is some reason to

 distrust the accuracy of the transcript. Smith, 203 F.3d at 441; Davis, 648 F. App’x at

 297.

        A transcript in any case bearing a certification by the court reporter is “prima facie

 a correct statement of the testimony taken and proceedings had.” 28 U.S.C. § 753(b).

 Moreover, “[w]hen a district court settles a dispute about what occurred in proceedings

 before it, the court's determination is conclusive unless intentionally false or plainly

 unreasonable . . . because ‘[u]ltimately the [District] Court has direct knowledge of what

 the parties [stated in the] case.’” United States v. Hernandez, 227 F.3d 686, 695 (6th

 Cir. 2000) (citations omitted) (quoting United States v. Barrow, 118 F.3d 482, 487–88

 (6th Cir. 1997)).

        Simply put, Defendant has no right to access the court reporter’s recordings.

 Because the court reporter made stenographic records in this case, any audio




                                               2
Case 2:15-cr-20609-RHC-APP ECF No. 625 filed 08/26/19              PageID.5304      Page 3 of 4



 recordings would constitute a backup recording that is the personal property of the court

 reporter. Each transcript appearing on the docket in this case bears the court reporter’s

 certification that the text is a correct transcript of the proceedings. As such, every

 transcript on the docket is prima facie a correct statement of the proceedings before the

 court. 28 U.S.C. § 753(b). The court finds no reason to distrust the accuracy of the

 stenographic transcripts, and Defendant provides no explanation for his theory that the

 transcripts are unreliable. The court is not even aware of which transcripts, specifically,

 Defendant challenges, as he appears to request all audio recordings. The court finds no

 reason to distrust the accuracy of any transcripts, let alone all the transcripts. There is

 no basis to provide the extraordinary relief requested by Defendant.

                                      II. CONCLUSION

        Having independently reviewed the transcript of the sentencing hearing in this

 case and finding no errors, the court rejects Defendant’s argument that there are

 mistakes or omissions in that transcript in particular. As to the remaining transcripts, the

 Defendant has no right to access the recordings in this case, and for the foregoing

 reasons the court is unpersuaded that there is any reason to distrust the accuracy of the

 stenographic transcripts. Accordingly,

        IT IS ORDERED that Defendant’s Motion to Request Audio Recordings (ECF No.

 623) is DENIED.

                                                   s/Robert H. Cleland                         /
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
 Dated: August 26, 2019




                                               3
Case 2:15-cr-20609-RHC-APP ECF No. 625 filed 08/26/19                                         PageID.5305   Page 4 of 4



 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, August 26, 2019, by electronic and/or ordinary mail.


                                                                                  s/Lisa Wagner                     /
                                                                                  Case Manager and Deputy Clerk
                                                                                  (810) 292-6522




 S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\15-20609.AUSTIN.Transcript.Audio.chd.docx




                                                                          4
